DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species/Subspecies, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/05/2022.
Applicant's election with traverse of Group II/Species A/Subspecies/BB/CC and species DB in the reply filed on 8/05/2022 is acknowledged.  The traversal is on the ground(s) that a generic linking claim should rejoin unelected claims if found allowable.  Examiner acknowledges this common examination practice.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by DE LARMINAT et al. US 2011/0056664 Al.

	Re claim 7, DE LARMINAT et al. teach a method of refrigerant management in an evaporator of a HVAC chiller, comprising: causing refrigerant to enter a volume (fig 5C) present inside a shell of an evaporator (138); wetting outer surfaces of tubes (para 36) in a tube bundle (110, 106) with the refrigerant, the step of wetting comprises attaining a mist (para 38) or spray flow of a refrigerant mixture through the interstitial volume of the shell including between outer surfaces of the tubes of the tube bundle, the step of attaining a spray flow of the refrigerant comprises maintaining a target interstitial velocity of refrigerant flow suitable to attain the spray flow of refrigerant above a threshold interstitial velocity that does not attain the spray flow of refrigerant (para 38 noting performing the targets function and operation, para 38, naturally obtains a velocity to meet the claim limitations, such as compared to being turned off or not operating); and evaporating refrigerant inside the shell by way of heat transfer with a process fluid traveling through the tubes of the tube bundle and releasing evaporated refrigerant from the shell (paras 38-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,365,812 B2, US 2013/0269916 Al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763